DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 11/23/2020 has been entered. Claims 15-17 and 19-34 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, and 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the one or more mechanisms" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination, “the one or more mechanisms” has been interpreted to refer to any of the one or more mechanisms of claims 19-21.
In claims 29 and 32, the meaning of platter is unclear. The common understanding of platter is a relatively flat or shallow dish. However, claims 15  and 31 indicate that the supports comprise at least one cell, where a cell is commonly understood to be compartment, cavity, or bounded space, i.e. not flat or shallow. Furthermore, the Applicant’s Specification teaches (page 2, lines 19-21) the carriage carries several platters, called "nets", which are superimposed and placed on lateral guide rails along which they can slide, wherein each net has a series of rigid parallel cells inside each of which the baker can place a dough piece. Based on the Applicant’s disclosure, the broadest interpretation of a “platter” is of any type of supporting structure. Consequently, it is unclear if claims 29 or 32 provide a further limitation of claims 15 and 31 respectively. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 29 and 32, claims 15 and 31 indicate that the supports comprise at least one cell, where a cell is commonly understood to be compartment, cavity, or bounded space. Furthermore, the Applicant’s Specification teaches (page 2, lines 19-21) the carriage carries several platters, called "nets", which are superimposed and placed on lateral guide rails along which they can slide, wherein each net has a series of rigid parallel cells inside each of which the baker can place a dough piece. Based on the Applicant’s disclosure, the broadest interpretation of a “platter” is of any type of supporting structure, and would include a support comprising at least one cell. Consequently, claims 29 and 32 do not appear to provide a further limitation of claims 15 and 31 respectively. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of allowed Application No. 13/582,158 (U.S. Patent No. not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 15 of the current application and claim 9 (which incorporates the limitations of claim 1) of Application No. 13/582,158 teach a device comprising a carriage for cooking dough based food products, the carriage being configured for use with an oven comprising a plurality of soles, the carriage comprising a chassis and plurality of  supports (nets in Application No. 13/582,158) that are coupled together via the chassis (the sliders that frame the nets in claim 9 are part of the chassis), each support comprising at least one cell for holding said dough-based food products to be baked; each support of the plurality of supports being placed in a superimposed manner above or below another support of the plurality of supports; each support being spaced apart from another support of the plurality of supports; wherein the carriage is configured to allow insertion of the plurality of supports into the oven and removal of the plurality of supports from the oven; wherein the carriage interacts with the oven to cause the plurality of supports and the plurality of soles to be brought into an active position and a passive position relative to each other; wherein the active position and the passive position are controlled based on a position of a door of the oven; wherein, when the door of the oven is closed, the plurality of supports and the plurality of soles are controlled to be in the active position where a bottom portion of the at least one cell of a corresponding support touches a top portion of a corresponding sole of the plurality of soles; wherein, when the door of the oven is open, the plurality of supports and the plurality of soles are controlled to be in the passive position where the bottom portion of at least one cell is spaced apart from the top portion of the corresponding sole; and wherein the passive position allows the plurality of supports to be inserted into and removed from the oven.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 20, 29, 31-32, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Illek (DE 19903048 C2) in view of  Tillander (US 3641945 A).
Regarding claim 15, Illek teaches (Paragraph 0026; Fig. 1 #1-3, 5-6) an oven 1 with baking chamber 2 in which heatable plates 3 (baking soles) are arranged and baking trolleys 5 and 6 (carriages) can be pushed into the baking chamber. In addition, Illek teaches (Paragraph 0027; Fig. 1 #8, 9) baking trolleys 5 and 6  are each composed of a support frame and a mobile base plate (carriage chassis) on which eight baking trays 8 (supports) can be hung (which trays are depicted spaced apart in a superimposed manner in Figure 1), on the top of which several pieces of dough 9 are stored. Illek also teaches (claim 4) the trolley (carriage) can have baking trays or baking molds arranged therein (where a mold would be a type of cell, which has been interpreted to mean any compartment, cavity, or bounded space). Illek further teaches (Paragraph 0027,0028; Fig. 1 #10, 11) the baking trolleys can assume two different functional positions, wherein in a first functional position (passive position) there is a certain vertical distance 10 between the top of the plates 3 (soles) and the underside of the baking trays 8 (supports), so that the baking trolley 5 (carriage) can be inserted into the baking chamber 2 without frictional resistance (which would obviously allow removal without frictional resistance) and wherein in a second functional position (active position) the baking trays 8 (supports) are lowered and rest on the plates 3 (soles). Illek also teaches (Paragraph 0018, 0019, 0029; Fig. 1 #11,13) the vertical distance between the plates and the baking trays can be controlled by a program, wherein the lifting device 11 that performs the vertical adjustment is operated using a drive motor 13.
Illek is silent on the active position and the passive position being controlled based on a position of a door of the oven, wherein, when the door of the oven is closed, the plurality of supports and the plurality of soles are controlled to be in the active position and wherein, when the door of the oven is open, the plurality of supports and the plurality of soles are controlled to be in the passive position.
Tillander teaches (Col. 1, lines 61-62; Col. 2, lines 12-16; Fig. 1 #10,12) a convection oven of the type having a rotary rack 10 (carriage) for goods to be treated, such as bread, wherein when the door is open, the rack 10 can be freely pushed into or pulled out of the oven chamber 12 in horizontal direction, and when the door is closed, the rack is automatically lifted from the floor of the oven chamber so that it can rotate without sliding or rolling on the floor. Tillander further teaches  (Col. 2, lines 17-20; Fig. 2 #18) the driving motor 18 is connected to a switch actuated by the door in such a way that the motor is stopped as soon as the door is moved in the opening direction and started as soon as the door has been fully closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the motor controlled door mechanism of Tillander in order to place the carriage in the active position when the door is closed and the passive position when the door is open, since both are directed to baking ovens with removable carriages and motorized vertical repositioning mechanisms for the carriage, since it is known in the art from Tillander to use a motorized mechanism to reposition a carriage in a baking oven from a removable position when a door is open to a vertically changed position when the door is closed, since automating the vertical movement mechanism based on the position of the door when be convenient for a user so that separate controls would not be required to reposition the carriage, as it would be desirable to have the carriage at the vertical position to be removed or inserted to the chamber when the door is open and to have the carriage vertically lowered so the supports rest on the soles when the carriage is closed, since controlling the vertical movement mechanism based on the position of the door would prevent the carriage from being loaded into the oven when the mechanism is lowered below floor level, thus preventing improper loading and potential spilling of food and damage to the carriage.
It is noted that the vertical movement mechanism of Tillander is positioned at the top of the device and raises the carriage up when the door is closed, which differs from the mechanism of Illek which is positioned at the bottom of the oven and lowers the carriage into the passive position. However, one of ordinary skill in the art would recognize the benefits of lowering the carriage of Illek using the door position as a trigger as described above, and since both the mechanism of Tillander and Illek are motor operated, one of ordinary skill in the art could easily configure the motor to turn in the appropriate direction to have the vertical positioning mechanism raised when the door is open and lowered when the door is closed. 
Regarding claim 20, Illek teaches (Paragraph 0029; Fig. 1 #11-16) the lifting device 11 has a drive spindle 12, a drive motor 13 and a lever mechanism 14 which is composed of four individual levers, wherein the lever mechanism 14 engages on two running rails 15 which are arranged parallel to one another and on which the baking trolleys 5 and 6 are mounted, and when the drive spindle 12 is driven by the drive motor 13, the slide 16 is displaced vertically on the drive spindle 12, so that the angular position of the lever mechanism 14 is changed, wherein, by changing the angular position of the lever mechanism 14, the two running rails 15 can be raised and lowered. Illek further teaches (Paragraph 0028) in a first functional position (passive position) of the baking trolley 5 (carriage), there is a certain vertical distance 10 between the top of the plates 3 and the underside of the baking trays 8, and after the introduction of the baking trolleys 5 and 6 into the baking chamber 2, the baking trolleys 5 and 6 can be lowered by actuating a lifting device 11 until the baking trays 8 come to rest on the plates 3 (active position). It should also be noted that raising the trolleys back up would return them to the passive position, and would obviously occur after baking in order to facilitate easy removal from the oven.
Regarding claim 29, as shown above, Illek also teaches (claim 4) the trolley (carriage) can have baking trays or baking molds arranged therein (where a tray or mold has been interpreted to constitute a platter).
Regarding claim 31, Illek teaches (Paragraph 0026; Fig. 1 #1-6) an oven 1 with baking chamber 2 in which heatable plates 3 (baking soles) are arranged and baking trolleys 5 and 6 (carriages) can be pushed into the baking chamber with a door 4 with which the baking chamber 2 of the oven can be opened or closed. In addition, Illek teaches (Paragraph 0027; Fig. 1 #8, 9) baking trolleys 5 and 6  are each composed of a support frame and a mobile base plate (carriage chassis) on which eight baking trays 8 (supports) can be hung (which trays are depicted spaced apart in a superimposed manner in Figure 1), on the top of which several pieces of dough 9 are stored. Illek also teaches (claim 4) the trolley (carriage) can have baking trays or baking molds arranged therein (where a mold would be a type of cell, which has been interpreted to mean any compartment, cavity, or bounded space). Illek further teaches (Paragraph 0027,0028; Fig. 1 #10, 11) the baking trolleys can assume two different functional positions, wherein in a first functional position (passive position) there is a certain vertical distance 10 between the top of the plates 3 (soles) and the underside of the baking trays 8 (supports), so that the baking trolley 5 (carriage) can be inserted into the baking chamber 2 without frictional resistance (which would obviously allow removal without frictional resistance) and wherein in a second functional position (active position) the baking trays 8 (supports) are lowered and rest on the plates 3 (soles). Illek also teaches (Paragraph 0018, 0019, 0029; Fig. 1 #11,13) the vertical distance between the plates and the baking trays can be controlled by a program, wherein the lifting device 11 that performs the vertical adjustment is operated using a drive motor 13.
Illek is silent on the active position and the passive position being controlled based on a position of a door of the oven, wherein, when the door of the oven is closed, the plurality of supports and the plurality of soles are controlled to be in the active position and wherein, when the door of the oven is open, the plurality of supports and the plurality of soles are controlled to be in the passive position.
Tillander teaches (Col. 1, lines 61-62; Col. 2, lines 12-16; Fig. 1 #10,12) a convection oven of the type having a rotary rack 10 (carriage) for goods to be treated, such as bread, wherein when the door is open, the rack 10 can be freely pushed into or pulled out of the oven chamber 12 in horizontal direction, and when the door is closed, the rack is automatically lifted from the floor of the oven chamber so that it can rotate without sliding or rolling on the floor. Tillander further teaches  (Col. 2, lines 17-20; Fig. 2 #18) the driving motor 18 is connected to a switch actuated by the door in such a way that the motor is stopped as soon as the door is moved in the opening direction and started as soon as the door has been fully closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the motor controlled door mechanism of Tillander in order to place the carriage in the active position when the door is closed and the passive position when the door is open, since both are directed to baking ovens with removable carriages and motorized vertical repositioning mechanisms for the carriage, since it is known in the art from Tillander to use a motorized mechanism to reposition a carriage in a baking oven from a removable position when a door is open to a vertically changed position when the door is closed, since automating the vertical movement mechanism based on the position of the door when be convenient for a user so that separate controls would not be required to reposition the carriage, as it would be desirable to have the carriage at the vertical position to be removed or inserted to the chamber when the door is open and to have the carriage vertically lowered so the supports rest on the soles when the carriage is closed, since controlling the vertical movement mechanism based on the position of the door would prevent the carriage from being loaded into the oven when the mechanism is lowered below floor level, thus preventing improper loading and potential spilling of food and damage to the carriage.
It is noted that the vertical movement mechanism of Tillander is positioned at the top of the device and raises the carriage up when the door is closed, which differs from the mechanism of Illek which is positioned at the bottom of the oven and lowers the carriage into the passive position. However, one of ordinary skill in the art would recognize the benefits of lowering the carriage of Illek using the door position as a trigger as described above, and since both the mechanism of Tillander and Illek are motor operated, one of ordinary skill in the art could easily configure the motor to turn in the appropriate direction to have the vertical positioning mechanism raised when the door is open and lowered when the door is closed.
Regarding claim 32, as shown above, Illek also teaches (claim 4) the trolley (carriage) can have baking trays or baking molds arranged therein (where a tray or mold has been interpreted to constitute a platter).
Regarding claim 34, Illek teaches (Paragraph 0026; Fig. 1 #1-3, 5-6) a method for operating an oven 1 with baking chamber 2 in which heatable plates 3 (baking soles) are arranged and baking trolleys 5 and 6 (carriages) can be pushed into the baking chamber. In addition, Illek teaches (Paragraph 0027; Fig. 1 #8, 9) baking trolleys 5 and 6  are each composed of a support frame and a mobile base plate (carriage chassis) on which eight baking trays 8 (supports) can be hung (which trays are depicted spaced apart in a superimposed manner in Figure 1), on the top of which several pieces of dough 9 are stored. Illek also teaches (claim 4) the trolley (carriage) can have baking trays or baking molds arranged therein (where a mold would be a type of cell, which has been interpreted to mean any compartment, cavity, or bounded space). Illek further teaches (Paragraph 0027,0028; Fig. 1 #10, 11) the baking trolleys can assume two different functional positions, wherein in a first functional position (passive position) there is a certain vertical distance 10 between the top of the plates 3 (soles) and the underside of the baking trays 8 (supports), so that the baking trolley 5 (carriage) can be inserted into the baking chamber 2 without frictional resistance (which would obviously allow removal without frictional resistance) and wherein in a second functional position (active position) the baking trays 8 (supports) are lowered and rest on the plates 3 (soles). Illek also teaches (Paragraph 0018, 0019, 0029; Fig. 1 #11,13) the vertical distance between the plates and the baking trays can be controlled by a program, wherein the lifting device 11 that performs the vertical adjustment is operated using a drive motor 13.
Illek is silent on the active position and the passive position being controlled based on a position of a door of the oven, wherein, when the door of the oven is closed, the plurality of supports and the plurality of soles are controlled to be in the active position and wherein, when the door of the oven is open, the plurality of supports and the plurality of soles are controlled to be in the passive position.
Tillander teaches (Col. 1, lines 61-62; Col. 2, lines 12-16; Fig. 1 #10,12) a method of operating a convection oven of the type having a rotary rack 10 (carriage) for goods to be treated, such as bread, wherein when the door is open, the rack 10 can be freely pushed into or pulled out of the oven chamber 12 in horizontal direction, and when the door is closed, the rack is automatically lifted from the floor of the oven chamber so that it can rotate without sliding or rolling on the floor. Tillander further teaches  (Col. 2, lines 17-20; Fig. 2 #18) the driving motor 18 is connected to a switch actuated by the door in such a way that the motor is stopped as soon as the door is moved in the opening direction and started as soon as the door has been fully closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the method of using a motor controlled door mechanism of Tillander in order to place the carriage in the active position when the door is closed and the passive position when the door is open, since both are directed to baking ovens with removable carriages and motorized vertical repositioning mechanisms for the carriage, since it is known in the art from Tillander to use a motorized mechanism to reposition a carriage in a baking oven from a removable position when a door is open to a vertically changed position when the door is closed, since automating the vertical movement mechanism based on the position of the door when be convenient for a user so that separate controls would not be required to reposition the carriage, as it would be desirable to have the carriage at the vertical position to be removed or inserted to the chamber when the door is open and to have the carriage vertically lowered so the supports rest on the soles when the carriage is closed, since controlling the vertical movement mechanism based on the position of the door would prevent the carriage from being loaded into the oven when the mechanism is lowered below floor level, thus preventing improper loading and potential spilling of food and damage to the carriage.
It is noted that the vertical movement mechanism of Tillander is positioned at the top of the device and raises the carriage up when the door is closed, which differs from the mechanism of Illek which is positioned at the bottom of the oven and lowers the carriage into the passive position. However, one of ordinary skill in the art would recognize the benefits of lowering the carriage of Illek using the door position as a trigger as described above, and since both the mechanism of Tillander and Illek are motor operated, one of ordinary skill in the art could easily configure the motor to turn in the appropriate direction to have the vertical positioning mechanism raised when the door is open and lowered when the door is closed.
Claims 16, 17, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Illek (DE 19903048 C2) in view of  Tillander (US 3641945 A), and further in view of Pavailler (FR 2559030 A1).
Regarding claim 16, Illek as modified above is silent on the at least one cell being formed from a strip of deformable flexible material fixed onto a frame.
Regarding claim 17, Illek as modified above is silent on the strip of deformable material being heat resistant.
Regarding claims 30 and 33, Illek as modified above is silent on the plurality of supports being a plurality of nets.
Pavailler teaches (Page 2, lines 51-55; Fig. 1 #1-6) supports (nets) comprising a frame composed of sides 1-4 and rods 5  (frame) and a canvas 6 (strip of deformable flexible material) fixed to the rods 5 such that hammocks (cells) form between the rods. Pavailler further teaches (Page 2, lines 61-63; Fig. 3 #10) for baking, the frames are placed on the slab of the oven 10 (baking sole), their weight and the weight of the dough pieces cause the hammocks and the dough pieces to flatten, until the sides 3 and 4 of the frames come into contact with the slab 10 (active position). It should be noted that the canvas of Pavailler would necessarily be resistant to heat if it is used for baking, and, if not, it would be obvious to construct the canvas of a heat resistant material so it could be used for baking repeatedly without needing to be replaced.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to substitute the nets of Pavailler for the trays or molds of Illek since the trays and deformable supports perform an equivalent function of supporting dough pieces during baking, since constructing cells using a deformable strip of material is known in the art as shown by Pavailler, since the flexibility of the fabric used allows a slight flattening of the dough, which increases the surface through which the heat transmission takes place  (Pavailler, Page 1, lines 27-28) which would allow for faster heating and a higher output rate for cooking, since direct contact between the nets and the baking sole would also improve the rate of heat transmission allowing for faster cooking, and since the hammocks (cells) of the canvas may be used to hold the dough during fermentation so that it may maintain a rounded shape (Pavailler, Page 2, lines 39-40).
Claims 19 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Illek (DE 19903048 C2) in view of  Tillander (US 3641945 A), and further in view of Cotte (FR 2553626 A1).
Regarding claim 19, Illek as modified above is silent on the carriage comprising one or more mechanisms,  wherein the one or more mechanisms are coupled to the plurality of supports and the carriage chassis, and  wherein the one or more mechanisms are configured to move the plurality of supports vertically in relation to the carriage chassis to bring the plurality of supports into at least one of the active position or the passive position.
Cotte teaches (Page 3, lines 17-21; Page 8, lines 14-20; Fig. 6 #25a, 26a, 28a, 29a, 33, 34) a cooking machine which comprises a cooking chamber (oven) comprising electric heating plates (soles), arranged in a superimposed manner, delimiting in the chamber cooking compartments and a rolling cart (carriage) able to place products to be cooked in temporary contact with the compartments, wherein a cart 25a having a base 26a is associated with a supporting structure 28a (chassis) rising from the transverse end of the base 26a, wherein the supporting structure 28a comprises two uprights 29a which are associated with two parallel members 33 by means of one or two mechanisms 34 allowing the members 33 to slide relatively in an alternative manner, parallel to the uprights 29a, as shown by the arrow f. Cotte further teaches (Page 9, lines 7-16; Fig. 1 #14, 15, 20; Fig. 6 #35, 38) the two members 33 carry refractory slabs 38 (supports), wherein, when the members 33 are raised by the mechanisms 34, it becomes possible to engage, simultaneously, the various plates inside all the compartments 15 by making the base 26a penetrate the box 20, and, by acting on the handles 35 so as to lower the ribs 33, the user can bring the slabs 38 (supports) to rest on the heating plates 14 (soles), (which would be the active position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the mechanisms of Cotte, since both are directed to carriages loaded into baking ovens, since both teach moving supports into contact with baking soles (from passive to active position), since mechanisms coupled to supports and a carriage chassis for moving supports vertically in relation to the carriage chassis from a passive position to an active position are known in the art as shown by Cotte, since a vertical adjustment mechanism allows for easy insertion of cooking supports and for direct contact with cooking soles for faster cooking, and since the mechanisms of Cotte would provide a manual alternative for contacting the supports with the soles in case of mechanical failure of the motorized vertical movement mechanism of Illek.
Regarding claim 23, Illek is silent on the carriage chassis comprising a plurality of pairs of sliders, wherein each support is sized and arranged to be able to slide along a corresponding pair of sliders, and wherein each support is sized and 4 arranged to be supported by the corresponding pair of sliders.
Cotte teaches (Fig. 4 #25, 31, 32; Page 6, lines 19-23; Page 7, lines 1-5, 22-23) a cart 25 (carriage) with support means 31 (sliders) extending horizontally in cantilevered pairs, wherein support profiles 31 are intended for the positioning, fixing and holding of elements 32 (supports) formed by cloths, nets, preformed openwork structures or metal plates for supporting food products to be cooked and wherein the various elements 32 can be extracted by sliding on the profiles 31.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the sliders of Cotte since both are directed to carriages for use in baking ovens, since sliders for sliding and supporting supports on a carriage are known in the art as shown by Cotte, since the elements 32 and/or the profiles 31 can be removable, so as to allow an adaptation and correspondence of the number of support planes with the number of compartments 15 (number of soles) (Cotte, page 8, lines 7-8), and since the slides allow for easy removal for cleaning or replacement of supports. 
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Illek (DE 19903048 C2) in view of  Tillander (US 3641945 A), and further in view of Vallee (US 5653164 A).
Regarding claim 21, Illek as modified above is silent on the oven comprising one or more mechanisms, and wherein the one or more mechanisms vertically move the plurality of soles of the oven which cause the plurality of soles to be raised bringing the plurality of soles into the active position and lowered bringing the plurality of soles into the passive position.
Vallee teaches (Col. 3, lines 7-18; Fig. 1 #10, 12, 18, 20, 22, 56) an oven 10 has a chamber 12, and within the chamber 12 is a rack 18 connected at its upper end to a rotatably driven carrier 20 carried by a vertical shaft 22, wherein the rack 18 can be raised and lowered by a shift mechanism located on the upper end of the shaft 22, and goods to be baked such as bread 56 are placed in pans held by rack 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the vertical movement mechanism of Vallee to raise and lower the heatable plates between an active and a passive position since both are directed to baking ovens with a set of superimposed planar support members, since a vertical raising and lowering mechanism capable of raising and lowering baking soles between active and passive positions is known in the art as shown by Vallee, since a vertical adjustment mechanism allows for easy insertion of cooking supports and for direct contact with cooking soles for faster cooking, and since the mechanisms of Vallee would provide an alternative for contacting the supports with the soles in case of mechanical failure of the motorized vertical movement mechanism  for the carriage of Illek.
It is noted that the vertical shaft of Vallee is directed towards raising and lowering trays of a baking rack (carriage). However, considering that the heatable plates 3 (soles) of Illek of substantially flat slabs as shown in Figures 1 and 2 of Illek, one of ordinary skill in the art would recognize that these plates could easily be provided on the rack structure of Vallee and raised and lowered in the same manner as the trays described in Vallee. Doing so would have the benefits described above of allowing for easy removal of the carriage and faster heating by direct contact along with an alternative in case of the breakdown of the vertical movement mechanism for the carriage.
Claims 22 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Illek (DE 19903048 C2) in view of  Tillander (US 3641945 A), and further in view of Eberspaecher (DE 20101501 U1).
Regarding claim 22, Illek as modified above is silent on the oven comprising an air propulsion turbine and a heat source.
Eberspaecher teaches (claim 1) a rack oven with a backing chamber, wherein one or more fans (air propulsion turbine) circulates heating air, which is brought to baking temperature by direct heat sources or heat exchangers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the fan and heat source of Eberspaecher since both are directed to devices with baking racks and ovens, since an air propulsion turbine and heat source are known in the art as shown by Eberspaecher, and since the fan would distribute heat through the oven for even heating of the dough based products rather than just heating on the bottom where the tray contacts the dough, resulting in a cooked food product that is evenly cooked and not burned on one side.
Regarding claim 27, Illek as modified above is silent on the oven comprising one or more additional mechanisms to jointly rotate a cooking module, comprising the plurality of soles and the carriage comprising the plurality of supports, around a vertical axis.
Eberspaecher teaches (Paragraph 0036, 0038, 0059; Fig. 1 #1- 4) a rack oven that bakes dough pieces with a baking chamber 1, a door 2, a turntable 3 inside the baking chamber, and heat storage trolley 4. Eberspaecher further teaches (Paragraph 0039, Fig. 2 #8) the heat storage trolley 4 is fixed to the turntable 3 by locking device 8. In addition, Eberspaecher teaches (Paragraph 0040-0044; Figure 1 #30) the heat storage trolley 4 includes heat storage plates 30 (baking soles). Eberspaecher further teaches (Paragraph 0049; Fig. 6 # 5, 6) a baking trolley 5 (carriage) with baking trays 6 (supports). Eberspaecher also teaches (Paragraph 0036, 0039) the heat storage trolley 4 and baking trolley 5 (carriage) are fixed on rotating turntable 3 which can rotate both components around the vertical axis as shown by the curved arrow at the bottom of Figure 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to incorporate the turntable and heat storage trolley of Eberspaecher for rotating the plurality of soles and the carriage since both are directed to carriages for inserting into ovens with baking soles, since rotating baking soles and a carriage with supports around a vertical axis is known in the art as shown by Eberspaecher, since the heat storage plates stored in a separate frame that is completely independent of the baking trolley can remain in the baking chamber for several identical or similar baking processes, so that they largely retain their baking heat until new baked goods are brought in thus bringing back the required baking temperature more quickly if the baking chamber is closed and heated up again after a new loaded baking trolley has moved in, and since rotating the cooking module comprising the soles and carriage allows for even cooking of the dough pieces if heat is not evenly distributed through the oven, for example if opening the door introduces cooler air on one side of the cooking chamber and would lead to uneven cooking without a rotation mechanism.
Regarding claim 28, as shown above, Illek teaches (Paragraph 0029; Fig. 1 #11-16) the lifting device 11 has a drive spindle 12, a drive motor 13 and a lever mechanism 14 which is composed of four individual levers, wherein the lever mechanism 14 engages on two running rails 15 which are arranged parallel to one another and on which the baking trolleys 5 and 6 are mounted, and when the drive spindle 12 is driven by the drive motor 13, the slide 16 is displaced vertically on the drive spindle 12, so that the angular position of the lever mechanism 14 is changed, wherein, by changing the angular position of the lever mechanism 14, the two running rails 15 can be raised and lowered.
Also, as shown above, Eberspaecher teaches (Paragraph 0036, 0038, 0059; Fig. 1 #1- 4) a rack oven that bakes dough pieces with a baking chamber 1, a door 2, a turntable 3 inside the baking chamber, and heat storage trolley 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek to integrate the vertical adjustment mechanism of Illek with the turntable of Eberspaecher, for example, by mounting the lifting device of Illek on top of the turntable of Eberspaecher, in order to provide a single mechanism for raising and lowering the carriage and for rotating the carriage around a vertical axis, since doing so would provide both the function of lowering the carriage supports onto the baking soles for faster cooking via direct contact alongside the consistently even cooking of the food resulting from rotating the soles and carriage, and since integrating components reduces the excess space required in the oven to house the mechanisms, allowing a compact design that is more convenient to the user.
Claims 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Illek (DE 19903048 C2) in view of  Tillander (US 3641945 A), and further in view of Pool (US 20050145623 A1).
Regarding claim 24, Illek as modified above is silent on the plurality of supports being made from a material that is at least one of water permeable or steam permeable.
Pool teaches (Paragraph 0008, 0021, 0026) a cooking tray 10 may be formed of a woven material defining interstices, wherein a preferred construction is of fiberglass material having a food-grade, non-stick coating thereon, the interstices of the cooking tray must be sufficiently large to allow hot air flow therethrough and may or may not be sufficiently large to allow the collection of liquid debris (e.g., juices from the foodstuff) to collect thereon, and the tray is substantially flexible.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek as modified above to make the supports water permeable as taught by Pool since both are directed to devices for cooking, since both teach supports for a food product, since including interstices large enough to permit permeation of liquids on food supports is known in the art as shown by Pool, and since making the supports permeable to liquid would allow excess liquid to drain away so that the bottoms of the dough pieces would not become soggy.
Regarding claim 25, Illek as modified above is silent on the plurality of supports being made of woven fibreglass.
As shown above, Pool teaches (Paragraph 0021, 0026) a cooking tray 10 may be formed of a woven material defining interstices, wherein a preferred construction is of fiberglass material, and the tray is substantially flexible.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek as modified above to make the nets using woven fiberglass as taught by Pool since both are directed to devices for cooking, since both teach baking supports, since woven fiberglass food supports for cooking are known in the art as shown by Pool, and since the tray material taught by Pool can be used for a variety of types of cooking including radiant heat transfer, convection heat transfer and microwave energy transfer (Pool, Paragraph 0022-0025) such that it could be used in a baking oven for heat transfer from baking soles and from the flow of hot air, improving the overall heat transfer to the food for faster cooking and providing versatility in the number and type of cooking devices with which the tray is compatible.
Regarding claim 26, Illek as modified above is silent on the plurality of supports being coated with a non-stick material.
Pool teaches (Paragraph 0021, 0026) a cooking tray 10 may be formed of a woven material defining interstices, wherein a preferred construction is of fiberglass material having a food-grade, non-stick coating thereon.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Illek as modified above to coat the nets with a non-stick material as taught by Pool since both are directed to devices for cooking, since both teach baking supports, since non-stick coatings on fiberglass food supports for cooking are known in the art as shown by Pool, and since the non-stick coating would prevent food from sticking to the nets allowing for easy removal, preventing damage to the food product, and requiring less cleaning of the nets.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/23/2020, with respect to the rejection(s) of claim(s) 15-17 and 19-34 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Illek (DE 19903048 C2) in view of  Tillander (US 3641945 A) as shown above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muegge (US 6815644 B1) teaches a multirack speed cook oven with a door which includes an interlock configured to de-energize the magnetron when the door is opened.
Myers (US 2098729 A) teaches an adjustable or shift able shelf which Is mounted in the oven and so connected with the door of the oven that when the door is open the shelves will be shifted outwardly to a position in which articles may be easily placed upon or removed from the trays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792